Citation Nr: 1702441	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-36 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residuals of a right fifth metacarpal fracture and puncture wound with a noncompensable disability rating.  Jurisdiction has since transferred to the RO in Milwaukee, Wisconsin.

A hearing was held before a Veterans Law Judge in July 2014, but unfortunately the recording of that hearing was inaudible.  In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference regarding the appeal seeking a higher initial disability rating for service-connected residuals of a right fifth metacarpal fracture and puncture wound.  A transcript of the November 2014 hearing is of record. 

In September 2016, following a March 2015 denial by the Board of a compensable initial disability rating for residuals of right fifth metacarpal fracture and puncture wound and a March 2016 Order by the United States Court of Appeals for Veterans Claims (Court) granting a Joint Motion for Remand (Joint Motion) vacating the March 2015 decision and remanding the issue for additional development, the Board granted increased ratings of 10 percent for residuals of right fifth metacarpal fracture and puncture wound and 10 percent for lateral right hand scar.  Also in September 2016, the Board noted that the record had raised the issue of entitlement to a TDIU as part of the appeal for a compensable initial disability rating for residuals of a right fifth metacarpal fracture and puncture wound, and remanded the issue of entitlement to a TDIU for further development.  The appeal has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that the effects of his service-connected disabilities combine to render him unable to obtain or maintain substantially gainful employment.  At this time, the Veteran has the following disabilities for which service-connection has been granted: depression, not otherwise specified with anxiety; ulnar neuropathy and carpal tunnel syndrome, right upper extremity (dominant) (previously classified as residuals of a right fifth metacarpal fracture and puncture wound); left shoulder strain to include arthritis; painful scar, lateral right hand; and esophagitis.

The Veteran was most recently provided with examination of his left shoulder in July 2015 and of his right upper extremity and psychiatric disorders in February 2014.  In February 2014, VA examiners provided opinions that the Veteran's right hand peripheral nerve condition would not prevent him from performing sedentary or light work and his depressive disorder symptoms were not of such severity as to have any notable effect on his ability to work.  Regarding the depression, the examiner noted that the Veteran's symptoms appeared to largely be in remission with the psychotropic medication used at the time, and found that neuropsychological evaluation was largely within normal limits except for variable and somewhat slowed speed of information processing, which the examiner hypothesized could be explained by side effects of the Veteran's narcotic pain medication.

In support of the Veteran's claim for entitlement to a TDIU, the Veteran's attorney representative submitted a July 2016 private vocational assessment report.  The vocational specialist interviewed the Veteran by telephone, noted review of the claims file, and provided an opinion that the Veteran is precluded from securing and following a substantially gainful occupation due to limitations from his service-connected depression and right hand disability.  In the "Interview" section of the report, the vocational specialist noted that the Veteran described "good days" in terms of his depression averaging twenty days per month where he is able to engage in his usual activities, and "bad days" of eight to ten days per month where he stays in his residence and sleeps for most of the day.  The vocational specialist commented that the Veteran's inability to do anything on a regular and consistent basis would be a problem in performing a simple job, even if the only requirement was to have consistent attendance, as the Veteran reported that his emotional disability would cause him to be absent from any job more than would be tolerated by any employer.

Review of the Veteran's VA mental health treatment records since the February 2014 VA examinations demonstrates variable symptom levels that appear to even out upon implementing changes in medication.  In March 2015, the Veteran described more frequent anxiety attacks and in April 2015, he stated that he would become very anxious about three times per week.  At another April 2015 mental health appointment, the Veteran stated that his anxiety had been getting worse during the prior six months.  In May 2015, the Veteran indicated that his mood had been level following a change in medication but that he felt that his motivation had dropped and he was not as happy.  In August 2015, the Veteran stated that in general his anxiety and mood had been okay.  In September 2015, it was noted that his overall anxiety had been improved, and that he attributed this to a change in medication.  In another September 2015 mental health note, the Veteran reported not feeling particularly depressed or anxious, but also not feeling motivated to do much of anything.  In October 2015, the Veteran reported that overall things were going fairly well and that he had more energy and range of emotion since switching medications.  In March 2016 appointments, the Veteran described feeling depressed and sitting watching TV or napping all day, lacking interest or energy, and sleeping fourteen to sixteen hours per day from time to time.  His care provider noted that the Veteran's depressive symptoms seemed related to circumstances at home.  In a July 2016 progress note, the Veteran reported feeling better with medication changes, feeling more awake with a better mood and more positive attitude.  

The mental health treatment records and vocational assessment demonstrate, at the very least, a worsening of the Veteran's service-connected depressive symptoms at various times since the February 2014 VA examination.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the circumstances in this case, on remand, additional examination is found warranted.  Additionally, the Board notes that despite the Veteran's assertions at the Board hearing and in various lay statements that he is unable to use his right, dominant, hand for almost anything, VA mental health records through September 2016 indicate that he continues to enjoy hunting and fishing, making jewelry, and playing video games.  On remand, the Veteran should also be scheduled for additional VA examination to determine the combined functional impact of his service-connected physical and mental disabilities, to include their impact on his ability to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. § 3.159(c)(4) (2016).

As the Board is remanding these matters for additional development, the AOJ should take action to obtain any outstanding of the Veteran's VA treatment records and associate them with the claims file.

Finally, the Board notes that although the Veteran was provided with the opportunity to present testimony with regard to his claim seeking a compensable initial disability rating for his service-connected residuals of a right fifth metacarpal fracture and puncture wound, he has not yet been afforded the opportunity to testify as to the impact of his other service-connected disabilities or the combined impact of all of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  On remand, the AOJ should contact the Veteran and his representative and obtain clarification as to whether he desires a hearing on this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from October 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and his representative and request clarification as to whether the Veteran wishes to present testimonial evidence pertaining to his claim for entitlement to a TDIU at a hearing.  Undertake any necessary development indicated by the response.

3.  After completing the aforementioned, schedule the Veteran for VA examination(s) with a qualified medical professional or professionals to ascertain the current severity and manifestations of the Veteran's service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  It is requested that the examiners review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's relevant service-connected disability/disabilities.  The examiners should report all signs and symptoms and should fully describe the functional effects of the disability, including its effects on occupational functioning and daily activities. 

* With regard to the Veteran's service-connected depressive disorder, NOS with anxiety, to the extent possible, the examiner is asked, when considering both the Veteran's lay statements and mental health progress notes of record, to discuss the longitudinal progress of the Veteran's psychiatric symptoms and resulting functional impairment since November 9, 2011 (the effective date of the grant of service connection).  If there are distinct periods of time between which the Veteran's symptoms and functional impairment from such significantly vary, such should be identified and discussed.  The description of functional impairment may include an opinion on such questions as whether the severity of the Veteran's psychiatric disorders preclude performing specific tasks such as those requiring extended concentration or result in impairment in the Veteran's ability to regularly report to a place of business and/or appropriately interact with supervisors, coworkers, and/or members of the public.  

* With regard to the Veteran's service-connected ulnar neuropathy and carpal tunnel syndrome, right upper extremity, the examiner is asked to specifically comment upon the severity of the Veteran's symptoms (and side effects of medications used to control said symptoms) and their effects on his functional abilities, particularly those that would have potential applicability to occupational functioning (such as limits on lifting more than a certain weight, performing tasks such as writing, typing, making change, etc...).  To the extent the Veteran is able to compensate for such functional loss using his left upper extremity, the examiner should so indicate.

The examiner's attention is directed to the Veteran's testimony at the November 2014 Board hearing that he is largely unable to use his right (dominant) hand and tries to do everything left-handed, as well as VA mental health progress notes, including from July 2015 and September 2016 indicating that he continues to engage in hunting and fishing, making jewelry, and playing video games.   

The examiners must provide comprehensive reports, including complete rationales for all conclusions reached.  If an examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, the examination reports should be forwarded to an appropriate specialist for a vocational evaluation.  The vocational expert must be given full access to the Veteran's complete electronic claims file for review and must specifically note on the vocational report whether the claims file, to include a copy of this remand, was reviewed in connection with this evaluation.  The AOJ should provide the vocational expert with a complete list of the Veteran's service-connected disabilities and copies of the examination reports from the examinations requested in "part 3."

The vocational specialist must address the overall extent of functional and industrial impairment due to the combined impact of the Veteran's service-connected disabilities (and side effects of any medications prescribed for such disabilities).  This should include a full description of the combined effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  

The vocational specialist must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed must be provided.  However, if the vocational specialist cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion.

5.  Thereafter, review the requested medical and vocational reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




